Fourth Court of Appeals
                                   San Antonio, Texas

                                          March 3, 2020

                                      No. 04-19-00799-CV

                           IN THE INTEREST OF B.R.W., a Child,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-11037
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

       Appellant, representing himself, filed a brief on February 10, 2020. On February 21,
2020, this court struck Appellant’s brief. We ordered Appellant to file an amended brief that
complies with our February 21, 2020 order and all applicable rules by March 2, 2020.
      On the due date, Appellant filed a motion for a twenty-day extension of time to file an
amended brief.
       Appellant’s motion is GRANTED. Appellant’s amended brief is due on March 23, 2020.
        We remind Appellant that the amended brief must correct all the violations listed in
our February 21, 2020 order and fully comply with the applicable rules. See, e.g., id. R. 9.4,
9.5, 38.1. If the amended brief does not comply with this order and our February 21, 2020 order,
we “may strike the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant]
had failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to
dismiss an appeal if an appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with our orders, Appellee’s brief will be
due thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court